Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims1,3-8 and 10-12  do not recite a photoacid generator which is an essential component.
Claims 1-3 and 6-12 do not recite an acid sensitive component (acid labile group or acid induced crosslinker) which is essential for the resist. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20060147836, in view of Ichikawa et al. JP 2018-097356, Hirano et al. JP 2011-215414 and  Koitabashi et al. 20080305411.
Hatakeyama et al. 20060147836 teaches photoresist of examples 7, which includes polymer 1, which includes PAG repeating unit, acid labile repeating unit [0195] and 6 which includes an acid labile group [0225], PAG 1  (triphenylsulfonium perfluorooctylsulfonate, [0250]), morpholinoethyl naphthoic acid ester (2NapMp, basic compound, [0254]) and the solvent PGMEA (table 1).  These are coated on a silicon substrate, exposed using ArF laser and a Cr photomask and developed with TMAH to yield a positive pattern [0256-0262]. They were also exposed using electron beams [0263-0270].  Example 10 combines polymer 1 (acid labile and PAG repeating units), morpholinoethyl adamandtyl carboxylic acid ester (AdMp) [0254] and solvent PGMEA (table 1, page 46).  Useful basic compounds suppress the diffusion of acid which improves the resolution, reduces changes in solubility after exposure, reduces the effect of the atmosphere or substrate and improves the exposure margin and/or pattern profile [0142]3. Examples include aromatic amines such as pyrrole, oxazole, thiazole, imidazole, pyrazole, purrolidone, furazan, pyrroline,imidazoline, imidazolidine, pyridine, pyrazine, pyrazine, morpholine, indoles and the like [0146].  This is bounded by formula B-2, where R307 is a linear or branched alkylene group with 2-20 carbon atoms and my include a carbonyl, ether, ester or 
    PNG
    media_image1.png
    149
    150
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    142
    245
    media_image2.png
    Greyscale
, 
Where R302 can be C1-4 linears or branched alkyl, R304 can be a C1-20 alkyl groups which can have hydroxy, ether, ester or lactone groups and R303 is a single bond or a C1-4 alkyl groups [0150-0153]. As a base compound having a cyclic structure represented by general formula (B) - 2, specific examples thereof include a 1-[2-(methoxymethoxy)ethyl]pyrrolidine, a 1-[2-(methoxymethoxy)ethyl]piperidine, a 4-[2-(methoxymethoxy)ethyl]morpholine, a 1-[2-[(2-methoxyethoxy)methoxy]ethyl]pyrrolidine, and a 1-[2-[(2-methoxyethoxy)methoxy]ethyl]piperidine. 4-[2-[(2-methoxyethoxy)methoxy]ethyl]morpholine, 2 - (1 - pyrrolidinyl) ethyl acetate, 2 - piperidinoethyl acetate, 2 - morpholinoethyl acetate, 2 - (1 - pyrrolidinyl) ethyl formate, 2 - piperidinoethyl propionate, 2 - morpholinoethyl acetoxyacetate Methoxyacetic acid 2 - (1 - pyrrolidinyl) ethyl, 4-[2-(methoxycarbonyloxy)ethyl]morpholine, 1-[2-(t-butoxycarbonyloxy)ethyl]piperidine, 4-[2-(2-methoxyethoxycarbonyl oxy)ethyl]morpholine, 3-(1-pyrrolidinyl)propionic acid methyl, 3-piperidinopropionic acid methyl, 3-morpholinopropionic acid methyl, 3-(thiomorpholino)propionic acid methyl 2-methyl-3-(1-pyrrolidinyl)propionic acid methyl, 3-morpholinopropionic acid ethyl, 3-piperidinopropionic acid methoxycarbonylmethyl,  3 - (1 - Pyrrolidinyl) propionic acid 2-hydroxyethyl, 3 - morpholinopropionic acid 2 - acetoxyethyl, 3 - (1-pyrrolidinyl) propionic acid 
Useful radiation for exposure includes ArF, far UV, X-ray, electron beams and the like [0175]. 
Ichikawa et al. JP 2018097356 (provided by applicant machine translation attached) teaches compound (I) which include and iodoaryl moiety, including those exemplified [0009-0026] which are used with resist having acid catalyzed leaving groups. Other basic compounds are disclosed [0213-0220]. The use of compound I-1 produced improvements in line edge roughness over composition using CX1 (see table 2 at [0252])
Hirano et al. JP 2011-215414 in examples 190-195 (table of page 136), resist composition including polymer 22, 2 g of PAG1, 0.15 g of amines 1 to 5, which have a leaving group, surfactant, solvent and additive K-13 or HR-53. The number of coating defects was 0.92 to 0.99, the thickness variation at 1.3 to 1.4 and the post exposure bake sensitivity was 2.43 nm/degree C.  When 0.15 g of diisopropylaniline (DIA) is used in similar examples 126-130 including polymer 22, 2g of  PAG1, surfactant and K-13 where the coating defects are 0.92 to 1.00, the thickness variation is 1.3 to 1.5 and the post exposure bake sensitivity is 2.3 nm/degree C.   Amines are useful as basic compounds, including those heterocyclic compounds listed at [0518]. The use of amines with acid labile groups is disclosed and the leaving group can be acetal, carbonate, carbamate, tertiary ester, tertiary hydroxyl or hemiaminoal ether and have a MW of 100-500 and may have the formula A, where Rb can be hydrogen, alkyl, cycloalkyl, aryl, 
Koitabashi et al. 20080305411 teaches quenchers which can be amines including heterocyclic amines. Examples of suitable nitrogen-containing compounds with carboxyl group include aminobenzoic acid, indolecarboxylic acid, and amino acid derivatives (e.g. nicotinic acid, alanine, alginine, aspartic acid, glutamic acid, glycine, histidine, isoleucine, glycylleucine, leucine, methionine, phenylalanine, threonine, lysine, 3-aminopyrazine-2-carboxylic acid, and methoxyalanine). One suitable nitrogen-containing compound with sulfonyl group is 3-pyridinesulfonic acid. Examples of suitable nitrogen-containing compounds with hydroxyl group, nitrogen-containing compounds with hydroxyphenyl group, and alcoholic nitrogen-containing compounds include 2-hydroxypyridine, aminocresol, 2,4-quinolinediol, 3-indolemethanol hydrate, monoethanolamine, diethanolamine, triethanolamine, N-ethyldiethanolamine, N,N-diethylethanolamine, triisopropanolamine, 2,2'-iminodiethanol, 2-aminoethanol, 3-amino-1-propanol, 4-amino-1-butanol, 4-(2-hydroxyethyl)morpholine, 2-(2-hydroxyethyl)pyridine, 1-(2-hydroxyethyl)piperazine, 1-[2-(2-hydroxyethoxy)ethyl]piperazine, piperidine ethanol, 1-(2-hydroxyethyl)pyrrolidine, 1-(2-hydroxyethyl)-2-pyrrolidinone, 3-piperidino-1,2-propanediol, 3-pyrrolidino-1,2-propanediol, 8-hydroxyjulolidine, 3-quinuclidinol, 3-tropanol, 1-methyl-2-pyrrolidine ethanol, 1-aziridine ethanol, N-(2-hydroxyethyl)phthalimide, and N-(2-hydroxyethyl)isonicotinamide. Examples of suitable amide derivatives include formamide, N-methylformamide, N,N-dimethylformamide, acetamide, N-methylacetamide, N,N-dimethylacetamide, propionamide, benzamide, and 1-cyclohexylpyrrolidone. Suitable imide derivatives include phthalimide, succinimide, and maleimide. Suitable carbamate derivatives 

    PNG
    media_image3.png
    71
    238
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    38
    237
    media_image4.png
    Greyscale
 where In the formulas, R.sup.302 is a straight or branched C.sub.1-C.sub.4 alkylene groups. R304 is independently hydrogen or straight, branched or cyclic C1-20 alkyl groups in which some or all hydrogen atoms may be substituted by fluorine atoms and which may contain at least one hydroxyl group, ether group, ester group or lactone ring and R.sup.303 is a single bond or a straight or branched C.sub.1-C.sub.4 alkylene group. Imidazoles, benzimidazoles and other heterocycles having polar functional groups and amine compounds having an aromatic carboxylic acid structure such as those represented by formula B-13 or B14, where 

    PNG
    media_image5.png
    77
    279
    media_image5.png
    Greyscale
         
    PNG
    media_image6.png
    89
    286
    media_image6.png
    Greyscale


Herein R.324 is a C.6-20 aryl group or C4-20 hetero-aromatic group, in which some or all hydrogen atoms may be replaced by halogen atoms, straight, branched or cyclic C1-20 alkyl groups, C6-20 aryl groups, C1-20 aralkyl groups, C1-10 alkoxy groups, C1-10 acyloxy groups or C1-10 alkylthio groups. R.sup.325 is --CO2R326, --OR327 or cyano group. R326 is a C1-10 alkyl group, in which some methylene groups may be replaced by oxygen atoms. R327 is a C1-10 alkyl or acyl group, in which some methylene groups may be replaced by oxygen atoms. R328 is a single bond, methylene, ethylene, sulfur atom or --O(CH2CH2O)n-- group wherein n is 0, 1, 2, 3 or 4. R329 is hydrogen, methyl, ethyl or phenyl. X is a nitrogen atom or =CR.330. Y is a nitrogen atom or =CR331,  Z is a nitrogen atom or =CR.332R330, R331 and R332 are each 
[0444-0653, particularly 0448,0473, 0648-0652]. 

	It would have been obvious to one skilled in the art to modify the cited examples 6 or 7 of Hatakeyama et al. 20060147836 by replacing the morpholino moiety with another cyclic amine such imidazole or pyrazole based upon the disclosed equivalence at [0146] and the equivalence of B-13 and B-14 in Koitabashi et al. 20080305411, adding an iodine groups to the naphthyl group to improve the line edge roughness as taught in Ichikawa et al. JP 2018097356  and replacing the ethyl linkage with an 2-isopropyl linkage to form a trialkyl linkages based upon R302 being a C1-4 straight or branched alkyl at [0152] which will form an  acid labile tertiary ester linkage similar to those at [0054+] of  Hatakeyama et al. 20060147836 with a reasonable expectation of success based upon the disclosure in Hirano et al. JP 2011-215414 that in formula A, where Rb can be hydrogen, alkyl, cycloalkyl, aryl, aralkyl or alkoxyalkoyl and can be bonded to form an alicyclic or aromatic hydrocarbon, which can be substituted with pyrrolidino, piperidono, morpholino which are heterocyclic rings  [0529-0544, particularly 0534-0537] and an expectation of improving the coating based upon the cited data within Hirano et al. JP 2011-215414.  Further, it would have been obvious to one skilled in the art to use the resulting resist in the disclosed lithographic processes with exposures in the ArF, far UV or electron beam .
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20060147836, in view of Ichikawa et al. JP 2018097356, Hirano et al. JP 2011-215414 and  Koitabashi et al. 20080305411.
Masunaga et al. 20120219887 exemplifies in table 6, negative acting photoresists including PAG pendant groups combined with amines (base 1 or base 2) and a crosslinker TMGU.  The amine helps improve resolution and include morpholine compounds and those having carbonyl groups [0110-0121]. 
	In addition to the basis above, it would have been obvious to one skilled in the art to modify the photoacid based resist composition rendered obvious by the combination of Hatakeyama et al. 20060147836, Ichikawa et al. JP 2018097356, Hirano et al. JP 2011-215414 and  Koitabashi et al. 20080305411 by replacing the polymer with acid labile groups with the polymer and crosslinkers of Masunaga et al. 20120219887 with a reasonable expectation of forming a useful negative acting photoresist based upon the use of PAGs and amines in these compositions. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16729643 (20200241417). Although the claims at issue are not identical, they are not patentably distinct from each other because they claims resist with N heterocyclic rings and iodized phenyl rings.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16552071 (20200073237), in view of Hirano et al. JP 2011-215414.
It would have been obvious to use an isopropyl ester linkage for X as this is bounded by the language of claim 1 to make an acid labile linkage useful in basic compounds as taught in Hirano et al. JP 2011-215414. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 165530438 (20200050105), in view of Hirano et al. JP 2011-215414.
It would have been obvious to use an isopropyl ester linkage for X as this is bounded by the language of claim 1 to make an acid labile linkage useful in basic compounds as taught in Hirano et al. JP 2011-215414.
This is a provisional nonstatutory double patenting rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hatakyama et al. 20170322490 teaches amine with leaving groups in examples 

    PNG
    media_image7.png
    115
    109
    media_image7.png
    Greyscale
       
    PNG
    media_image8.png
    137
    132
    media_image8.png
    Greyscale



Yoshitome et al. JP 2011-215414 uses amine with leaving groups in the examples 

    PNG
    media_image9.png
    128
    461
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    136
    157
    media_image10.png
    Greyscale

Hatakeyama et al. 20200192222 and 20200050105 teaches iodized quenchers.
Kumaki et al. 20160070169 teaches polarity changing resists with added amines (table 2 on page 12). Some of these have pendant PAGs on the polymer.  Examples of the polarization changing groups are type 2 repeating units where the cleavage of the leaving group results in a less polar polymer. 

Yokokawa et al. 201500132687 teaches resists Ex 1-11 and Ex 1-12 in table 3 (page 128) which use compound N-10 [0632] which has a leaving group together with an acid decomposable resins, photoacid generator, solvent and surfactant.   See also Ex 1-26, and 1-28 which use amine N-12, which includes leaving group  [0632]. This compound is a low molecular weight compound containing a nitrogen atom, having an acid labile leaving group which exhibits basicity after the acid has cleaved the leaving group [0446-0469].  These include those with a carbamate group protecting the amine group as in formula d-1 at [0450] and formula A at [0456] with specific examples exemplified at [0468] and are basic compounds. Other useful basic compounds include N-heterocycles including imidazole, piperidine, pyridine, antipyrine, aminomorpholine and the like [0401-0405]. 
20210247694, 20200272049, 20200272048 are similar, copending applications, but exclude iodoaryl groups. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 16, 2021